DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the cable guide device of claim 5, wherein the base further comprises a first cable protecting member accommodating the second portion, and wherein the first cable protecting block is C-shaped and is engaged with a rotary frame of the rotary arm,” and  “the cable guide device of claim 5, wherein the cable is curved at the second and third portions and is linear at the first portion, and wherein a bent shape is disposed between the first and second portions and a bent shape is disposed between the first and third portions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (See the rejection under 35 USC 112(b) of claims 9 and 13 below for more detail as to why these features are not shown in the drawings.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “one or more cables”, and the claim also recites “the cables” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of further examination on the merits, “the cables” will be understood to mean “one or more cables” and to only require a minimum of one cable; this understanding will apply to claims dependent upon claim 1 as well. Appropriate correction is required. (The Examiner notes that if the applicant wishes to limit a dependent claim to requiring plural cables, this would need to be done explicitly. For example, adding to a dependent claim “wherein the one or more cables comprises at least two cables”.)
Claim 9 recites the limitation "the first cable protecting block" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination on the merits, it will be assumed “the first cable protecting block” is “the first cable protecting member”. Appropriate correction is required.
Claim 11 recites the limitation "the rotary block" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination on the merits, it will be assumed “the rotary block” means the “cable guide block” claimed in claim 1. Appropriate correction is required.
Claim 10 recites the limitation "the first cable protecting member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination on the merits, “the first cable protecting member” will be understood as not required. Appropriate correction is required.

MPEP 2173.03 states that “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”
Claim 9 is indefinite due to an inconsistency between the claimed subject matter and the specification. Parent claim 5 of claim 9 recites “a first portion disposed horizontally in the base; a second portion extending from one end of the first portion and disposed vertically in the base; and a third portion extending from an end of the cable, which is opposite to the first portion, being opposite to the first portion, and disposed horizontally in the base”. Claim 9 claims “a first cable protecting member accommodating the second portion, and wherein the first cable protecting block is C-shaped and is engaged with a rotary frame of the rotary arm.” Paragraph [0036] states “the first cable protecting member 21 is C-shaped, and is engaged with a rotary frame to rotate together with the rotary frame.” Paragraph [0043] states “the second cable protecting member 23 is C-shaped, and is engaged with the bottom of the base 11 and thus may be fixed to the bottom of the base 11.” However, as seen in the drawings, cable protecting members 21 and 23 while being c-shaped do not protect “a second portion extending from one end of the first portion and disposed vertically in the base” as required parent claim 5 of claim 9. Appropriate correction is required.
Likewise, claim 13 is indefinite due to an inconsistency between the claimed subject matter and the specification. Claim 13 recites, inter alia, “the cable guide device of claim 5, wherein the cable is curved at the second and third portions and is linear at the first portion”. Paragraph [0029] states “the first portion 302 of the cable is curved, and an end of the first portion 302 may face the first rotary arm to be extracted into the first rotary arm. The second portion 304 is linear, and may be disposed in the interior space of the base in a vertical state. The third portion 306 is curved”. Parent claim 5 of claim 9 recites “a first portion disposed horizontally in the base; a second portion extending from one end of the first portion and disposed vertically in the base; and a third portion extending from an end of the cable, which is opposite to the first portion, being opposite to the first portion, and disposed horizontally in the base”. Thus, claim 13 in conjunction with its parent claim 5 requires that the first portion be disposed horizontally in the base but also be linear, and that the second portion extend from one end of the first portion and be disposed vertically in the base but also be curved. However, in the drawings, the portion 304 of the cable which is vertical is linear and not curved, while each portion (302 and 304) of the cable which is horizontal is curved but not linear. Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Denso (JP2003-225883; cited by Applicant).
Denso discloses:
A cable guide device for a multi-articulator joint robot comprising:
Re claim 1
a base (4, including 10; Fig. 2);
one or more rotary arms (3) rotatably coupled to the base in an articulated form;
one or more cables (7) connected to the rotary arm via the base;
a cable guide block (20) coupled to a driver (6) in the base;
a sliding groove (at 20 in Fig. 2; para. [0022]) disposed on an outer peripheral surface of the cable guide block; and
a cable friction reducing mechanism (21) coupled to portions of the cables accommodated in the base, and configured to rotate in the sliding groove together with the portions of the cables as the rotary arms rotate.


Re claim 2
wherein the cable friction reducing mechanism (21) have holes (on each end of 21 is a hole through which the cable 7 passes), through which the portions of the cables pass. (Fig. 1 and para. [0024])
Re claim 3
wherein the cable friction reducing mechanism comprises one or more movable cable guides (21).
Re claim 4
wherein the cable friction reducing mechanism (21) is disposed between an inner wall (10b; Fig. 1) of the base and the cable guide block (20), and is moved along the sliding groove of the cable guide block by a tension of the cable (para. [0031]).
Re claim 6
wherein one end (lower portion of 21 as seen in Fig. 1) of the movable cable guide (21) is disposed to have a gap with an inner wall of the base and an opposite end (upper portion of 21 as seen in Fig. 1) of the movable cable guide is inserted into the sliding groove (at 20) to move along the sliding groove as the rotary arms rotate.
Re claim 7 
wherein the movable cable guide (21) comprises: a body disposed such that the holes, through which the cables pass, are formed along a lengthwise direction thereof (Lengthwise direction is vertical direction as seen in Fig. 1), and a boss (21a) disposed at a portion of the body, and inserted into the sliding groove (Fig. 5; para. [0023]).
Re claim 8
wherein the boss comprises a curved surface (Since 21a inserted into the groove in 20 (see Fig. 5), and since the groove in 20 is curved and 21 slides within the groove in 20, boss 21 must have a curvature.) having a curvature, and is slid in the sliding groove.
Re claim 11, as best understood.
wherein the sliding groove (groove in 20) extends along an outer peripheral surface (the top or bottom surface of 20 as seen in Figs. 1 and 5; the surface is radially outside of the most radially inward surface relative to driver 6 and therefore an outer peripheral surface) of the rotary block (20. See 35 USC 112(b) rejection above).
Re claim 14
wherein the cable friction reducing mechanism (21) is formed of a synthetic resin, which is any one of MC nylon, acetyl (para. [0023] - “polyacetal resin”), or Teflon.
Re claim 15
wherein a reduction gear (12) is coupled (para. [0016]. The Examiner notes the term “coupled” encompasses both direct and indirect coupling.) to an upper end of the cable guide block (20) and the base (10) is coupled to a lower end of the cable guide block (20) whereby the cable guide block functions as an adapter (The cable guide block helps adapt the cable 7 to the rest of the device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 9-10, 13, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denso (JP2003-225883; cited by Applicant) in view of Miyasaka (US 2018/0001487).

Re claim 5
	Denso discloses all claim dependency limitations, see above, and further discloses wherein each of the cables comprises a second portion disposed vertically in the base (vertical portion of 7 as seen in Fig. 1 going thru 21), but does not expressly disclose a first portion disposed horizontally in the base; the second portion extending from one end of the first portion; and a third portion extending from an end of the cable, which is opposite to the first portion, being opposite to the first portion, and disposed horizontally in the base.
	Miyasaka teaches a first portion (portion near 501a of cable 5 in Fig. 7 which extends horizontal) disposed horizontally in the base; the second portion (the second portion of Denso is analogous to in Miyasaka the portion of cable 5 near 503a which extends vertically in Fig. 7) extending from one end of the first portion; and a third portion (portion near 502a of cable 5 in Fig. 7 which extends horizontal) extending from an end of the cable, which is opposite to the first portion, being opposite to the first portion, and disposed horizontally in the base, for the purpose of ensuring smooth movement and reducing the risk of the cable breaking due to bending (para. [0004]).
	It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Denso such that each of the cable(s) comprises a first portion disposed horizontally in the base; the second portion extending from one end of the first portion; and a third portion extending from an end of the cable, which is opposite to the first portion, being opposite to the first portion, and disposed horizontally in the base, as taught by Miyasaka, for the purpose of ensuring smooth movement and reducing the risk of the cable breaking due to bending.




	Denso as modified above further suggests:
Re claim 9, as best understood
wherein the base further comprises a first cable protecting member (10a) accommodating the second portion, and wherein the first cable protecting block (10a; Fig. 2) is C-shaped and is engaged with a rotary frame (10; para. [0016]) of the rotary arm.
Re claim 10, as best understood.
The cable guide device of claim 5, wherein the base further comprises a second cable protecting member (10a; Fig. 2) disposed to face the first cable protecting member to accommodate the third portion, and wherein the second cable protecting member is C-shaped and is engaged with a bottom of the base (Fig. 2).
Re claim 13, as best understood.
The cable guide device of claim 5, wherein the cable is curved at the second and third portions and is linear at the first portion, and wherein a bent shape is disposed between the first and second portions and a bent shape is disposed between the first and third portions. (Fig. 7 in Miyaksaka)

Re claim 12
Denso discloses all claim dependency limitations, see above, but does not expressly disclose the cables (the Examiner notes that claim 12 depends upon claim 1, which recites “one or more cables”. The claim’s recitation of “cables” is understood to require at least one cable.) wherein the cables are covered by a cable protecting pipe.
Miyasaka teaches wherein the cable(s) are covered by a cable protecting pipe (From para. [0090] - “Examples of the flexible member having the wiring include a cable or the like in which the wiring is covered with a protective tube (sheath) or the like.”), for the purpose of providing protection to the wiring (para. [0090]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Denso such that the cable(s) are covered by a cable protecting pipe, as taught by Miyasaka, for the purpose of providing protection to the wiring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658